Citation Nr: 9932801	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  98-02 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee strain.

2.  Entitlement to a rating in excess of 10 percent for 
service-connected status post right shoulder reconstruction, 
the initial rating assigned, effective from November 25, 
1996.

3.  Entitlement to a compensable rating for service-connected 
left knee patellar tendonitis, for which a noncompensable 
initial rating is currently assigned, effective from November 
25, 1996.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1992 to 
November 1996.

This appeal arises from April 1997 and September 1998 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.

Initially, the Board notes the RO, on November 15, 1996, 
denied the veteran's claim for entitlement to vocational 
rehabilitation under 38 U.S.C.A., Chapter 31.  The veteran's 
application for this benefit, along with his application for 
compensation for service-connected disabilities, were both 
received by the RO on November 6, 1996.  The veteran was 
subsequently discharged from active duty service on November 
24, 1996.  An April 1997 RO decision granted service 
connection for status post right shoulder reconstruction, and 
assigned a 10 percent rating.  Accordingly, the veteran's 
claim for entitlement to vocational rehabilitation under 
38 U.S.C.A., Chapter 31, is referred to the RO for 
appropriate action.

The Board also notes the veteran's appeal originally included 
the issue of service connection for residuals of a left wrist 
injury.  The veteran, however, in a September 1998 statement, 
withdrew his appeal of that issue.  Accordingly, the Board 
finds that the appellant has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  See 38 C.F.R. §§ 20.202, 
20.204(b)(c) (1999).

The issue of entitlement to a rating in excess of 10 percent 
for service-connected status post right shoulder 
reconstruction, the initial rating assigned, effective from 
November 25, 1996, will be addressed in the REMAND portion of 
this decision.



FINDINGS OF FACT

1.  The appellant has not submitted evidence to show a 
plausible claim for service connection for residuals of a 
right knee strain.

2.  The veteran's left knee disability is manifested by 
patellar tendonitis with patellar tendon swelling at the 
distal end, but with full range of motion and no pain on 
motion shown by objective medical evidence.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for residuals 
of a right knee strain is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The criteria for a compensable rating for service-
connected left knee patellar tendonitis, the initial rating 
assigned, effective from November 25, 1996, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.1-
4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5099-5024-5003 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for residuals of a right knee strain

The veteran has essentially contended that he has a right 
knee disability which was either caused by his active duty 
service or by his service-connected left knee disability.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  In addition, certain chronic diseases may be 
presumed to have been incurred during service if they become 
manifest to a compensable degree within an applicable period 
after separation from active duty.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has established rules for the determination of a well 
grounded claim based upon the chronicity and continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b).  The Court 
has ruled that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  The rules concerning chronicity and continuity of 
symptomatology, however, still require "medical expertise" 
to relate the veteran's present disability to his or her 
post-service symptoms.  Savage, 10 Vet. App. at 497-98.

The initial question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  In this regard, the veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded," that is, the claim must be plausible and capable 
of substantiation.  See 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S.Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Additionally, a disability which is proximately due to or the 
result of a service connected disease or injury shall be 
service connected.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
Secondary service connection may also be granted for the 
degree of aggravation to a non-service connected disorder 
which is proximately due to or the result of a service 
connected disorder.  Allen v. Brown, 7 Vet. App. 439, 448-50 
(1995).

The initial question which must be answered in this case, 
however, as with a direct service connection case, as noted 
above, is whether the appellant has presented a well grounded 
claim for secondary service connection.  A claim for 
secondary service connection must, as must all claims, be 
well grounded under 38 U.S.C.A. § 5107(a).  See Dinsay v. 
Brown, 9 Vet. App. 79, 86 (1996); Jones (Wayne), supra 
(requiring medical evidence showing a relationship between a 
service-connected disability and the condition claimed to be 
secondarily service connected); see also Locher v. Brown, 9 
Vet. App. 535, 539 (1996); Libertine v. Brown, 9 Vet. App. 
521, 522 (1996).  In this regard, the appellant has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded;" that is, the claim must be plausible and capable 
of substantiation.  See 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  There must be 
evidence that the disability claimed is proximately due to or 
the result of the veteran's service-connected disability.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a); Wallin v. West, 11 
Vet. App. 509, 512 (1998).

The veteran's service medical records contain his August 1992 
enlistment physical examination report, which indicates that 
there was no evaluation of his lower extremities, except for 
his feet.  The veteran did not, during this examination or on 
his August 1992 enlistment medical history report, report a 
prior history of any right knee injuries.  A November 1993 
treatment report indicates the veteran reported injuring his 
knee as a youth, when he hyperextended his leg.  He then 
reported injuring that knee five days previously, by twisting 
it, and three days previously, when moving furniture.  He 
reported periodic pain with running, and occasionally when at 
rest.  Upon physical examination the patella was found to be 
freely moveable, no anxiety reaction was noted, and no 
instability was found in lateral forcing, but diffuse pain 
was noted on medial stressing with no movement.  No drawer 
sign nor edema was noted.  The assessment was musculoskeletal 
strain.

A November 1993 Physical Therapy Consultation report, dated 
on the same day as the previous November 1993 report, 
indicates the veteran reported twisting his right knee five 
days before, and that he reported the same hyperextension 
injury as a youth.  That report also indicates that the 
veteran's medical history also included a bone chip which had 
calcified to the tibial tuberosity and a hyperextension 
injury some eight years previously.  Range of motion was 
found to be within normal limits.  The assessment was chronic 
patellofemoral syndrome and medial collateral ligament 
laxity.  The plan was that no knee brace was necessary unless 
pain became more symptomatic.

A June 1996 report indicates the veteran reported pivoting 
and feeling a "pop" in his left knee.  He also reported 
bilateral knee pain.  Bilateral patellofemoral grinding was 
noted.  The impression was bilateral patellofemoral syndrome 
plus old Osgood-Schlatter disease and loose tibial tuberosity 
ossicle, left knee.  A June 1996 X-ray report revealed no 
evidence of fracture or dislocation, no joint effusion, and 
no evidence of arthropathy.  The opinion was a normal 
examination of the knee.  A July 1996 report contains 
essentially the same findings and assessment as the June 1996 
report.  An undated memorandum indicates the veteran elected 
not to take a medical examination on separation.

An August 1996 report indicates the veteran complained of 
pain increasing with stairs.  The assessment was rule out 
medial collateral ligament/ anterior collateral ligament 
tear.  An August 1996 report indicates the veteran complained 
of bilateral knee pain, but there are no knee findings or 
assessment in this report.  

A December 1996 VA orthopedic examination report indicates 
that, upon physical examination, no right knee swelling was 
found, and range of motion was found to be 0 degrees 
extension and 135 degrees flexion, which was noted by the 
examiner to be normal.  No instability of the joint or 
crepitus was appreciated on passive range of motion.  The 
diagnosis was knee strain with full range of motion, but the 
specific knee was not designated.

During an April 1998 VA orthopedic examination the veteran 
reported having pain in his right knee since 1993, with 
difficulty walking, and a feeling of the bones sliding, 
popping, and cracking.  Upon physical examination of the 
right knee no swelling, deformity, or effusion was found; a 
bony lump was noted on the left knee near the tibial 
tubercle, which was slightly moveable; the patellar tendon at 
the distal end was noted to be tender; range of motion was 0 
degrees extension and 140 degrees flexion; and McMurray and 
drawer tests were noted to be negative.  The examiner 
indicated that X-rays of the right knee were normal, but that 
an MRI (magnetic resonance imaging) impression indicated 
minimal joint effusion on the right knee, no tear of ligament 
or meniscus, and no other significant abnormality.  No 
diagnosis of a right knee disorder was rendered.

Other than the April 1998 VA examination, there is no post-
service medical evidence of treatment for any right knee 
problem.  Although various right knee injuries and complaints 
were treated in service, and various diagnoses, including 
bilateral patellofemoral syndrome were rendered, there is no 
evidence that any right knee disorder was continuous or 
chronic in service.  In particular, since no current right 
knee disorder was found on the recent examination, the 
medical evidence does not establish that the veteran has a 
current right knee disorder, nor does the evidence establish 
a plausible claim that any disease subject to presumptive 
service connection was manifested to a compensable (10 
percent) degree within one year of the veteran's discharge 
from service.  See 38 C.F.R. § 3.309(a).

Moreover, as no current right knee disability has been 
diagnosed, it follows that there is also no medical evidence 
of record which contains an opinion by a health care 
professional relating any right knee disability with the 
veteran's active duty service, also as required by Caluza, 
supra.

The veteran's claim for secondary service connection must 
also be denied as not well grounded, as there is no medical 
evidence of record showing either a current right knee 
disability or showing a relationship between his service-
connected left knee disability and any right knee disability, 
including aggravation of the non-service connected right 
knee.  See Dinsay, supra; Jones (Wayne), supra; Locher, 
supra; Libertine, supra.

The veteran has contended, in his September 1997 notice of 
disagreement, that "[w]hile compensating for my bum left 
knee I ended up with excessive wear and tear in my right 
knee."  The relationship of one medical disorder to another 
medical disorder is not susceptible to informed lay 
observation, and thus, for there to be credible evidence of 
such a relationship, medical evidence is required.  See, 
e.g., Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Reiber 
v. Brown, 7 Vet. App. 513, 516 (1995); Schroeder v. Brown, 6 
Vet. App. 220, 224 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 633 (1992).

Accordingly, as there is no medical evidence of any current 
right knee disability, nor any direct or secondary service 
connection nexus opinion, the veteran's claim for service 
connection for residuals of a right knee strain must be 
denied as not well grounded.

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make the veteran's 
service connection claim "plausible."  See generally 
McKnight v. Gober, 131 F.3rd 1483, 1484-85 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).

The Board also notes the veteran's contention that his VA 
examination was inadequate, and that his knee was not 
examined correctly.  The Board notes, however, that no 
evidence has been submitted which indicates the veteran is a 
trained health care provider, or has any particular medical 
expertise.  He has also submitted no medical evidence from 
any trained health care provider which either conflicts with 
the findings of the VA examination reports or indicates the 
veteran's right knee was improperly evaluated.  

More importantly, however, the Board notes that the veteran 
may be considered for a VA examination pursuant to 38 C.F.R. 
§ 3.326 only after his claim is determined to be well 
grounded.  See Epps, at 346 [citing Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992) (where claim is not well grounded, 
VA is under no duty to provide appellant with examination or 
otherwise assist in the development of claim]; Slater v. 
Brown, 9 Vet. App. 240, 244 (1996).  

Also, the Court has held that, in a claim which is not well 
grounded, and in which a VA examination has been voluntarily 
provided and the examiner has recommended additional testing 
or X-rays, there is no duty under 38 U.S.C.A. §§ 5103(a), 
5107(a) to either advise the veteran to obtain the additional 
testing recommended by the examiner or to provide a complete 
examination (by conducting the recommended additional testing 
or X-rays).  See Brewer v. West, 11 Vet. App. 228, 235 
(1998).

II.  Evaluation of left knee patellar tendonitis

Initially, the Board finds the veteran's claim of entitlement 
to an increased (compensable) initial evaluation is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  The 
Court has held that when a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Further, 
after examining the record, the Board is satisfied that all 
relevant facts have been properly developed in regard to his 
claims and that no further assistance to the veteran is 
required to comply with the duty to assist, as mandated by 
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 
4.1; Fenderson v. West, 12 Vet. App. 119, 125 (1999).  The 
basis of disability evaluations is the ability of the body as 
a whole, or of a system or organ of the body to function 
under the ordinary conditions of daily life, including 
employment.  See 38 C.F.R. § 4.10.

The Court has held that at the time of an initial rating in 
an original claim separate ratings can be assigned for 
separate periods of time based on facts found, a practice 
known as "staged" ratings.  See Fenderson, at 126.  The 
Board notes the rating for the veteran's service-connected 
disability is effective November 25, 1996, the day after the 
date of the veteran's discharge from active duty.  Thus, the 
Board will consider whether a higher rating is warranted 
subsequent to that date.

The veteran's service medical records contain an undated left 
knee questionnaire, in which the veteran reported his left 
knee had been dislocated "on many occasions."  He reported 
tendon damage "about 9 years ago and again 8 mo[nths] ago."  
He reported the pain in his knee woke him up at night, was on 
the inside of the knee, and was in the tendon below the 
kneecap.  He reported he could walk no more than 5-10 city 
blocks before he must stop due to left knee pain; that he 
could independently go up and down stairs; that his left knee 
locked up so that he must manipulate it to get it unlocked; 
that he got severe pain and his left knee gave out; that his 
left kneecap had popped out four times; that his left knee 
did not swell up; that he had taken Motrin for eight months 
for left knee pain; and that he had been given exercises for 
his left knee.  A November 1993 Medical history data form 
indicates the veteran reported seeing a physician for a 
strained medial lateral tendon in his left knee within the 
previous two months.

A May 1994 report indicates the veteran experienced left knee 
pain after wrestling with his girl friend.  All findings were 
normal, except the veteran complained of discomfort with 
range of motion.  The assessment was knee strain.  A July 
1994 X-ray report of the left knee revealed a cortical 
irregularity at the insertion of the patellar tendon at the 
proximal tibia, often seen as a normal variant.  No other 
significant articular abnormality was noted.  A May 1996 
orthopedic report, which indicated a history of Osgood-
Schlatter disease, contained a provisional diagnosis of rule 
out anterior cruciate ligament defect, left knee.  A July 
1996 treatment report indicates left knee patellofemoral 
grind and crepitus, a positive pivot shift, tenderness over 
the tibial tuberosity, and varus instability.  The assessment 
was left knee patellofemoral syndrome and left knee old 
Osgood-Schlatter with tibial tuberosity ossicle.

During a December 1996 VA orthopedic examination the veteran 
reported constant pain in his left knee.  Upon physical 
examination the left knee was noted to appear symmetrical 
with no swelling.  Range of motion was found to be 0 degrees 
extension and 135 degrees flexion.  No instability of the 
joint or crepitus was noted on passive motion.  The diagnosis 
was knee strain with full range of motion.

During an April 1998 VA orthopedic examination the veteran 
reported it was difficult to walk, and it felt like the bones 
were sliding, popping and cracking.  Upon physical 
examination no swelling, effusion, or deformity was noted.  A 
bony lump was noted on the left knee near the tibial 
tubercle, which was slightly movable.  The patellar tendon at 
the distal end was noted to be tender.  Range of motion was 
found to be 0 degrees extension and 140 degrees flexion.  
McMurray and drawer signs were found to be negative.  The 
examiner indicated that left knee X-rays were normal, with no 
significant abnormalities.  The diagnosis was patellar 
tendonitis, left knee, with patellar tendon swelling at the 
distal end.

The RO has rated the veteran's left knee disability under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5299-5024, which 
rates tenosynovitis.  When a veteran is diagnosed with an 
unlisted condition, it must be rated under an analogous 
diagnostic code.  38 C.F.R. §§ 4.20 and 4.27; Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  When an unlisted 
condition is rated by analogy, the diagnostic code is 
"built-up" by assigning the first 2 digits from that part 
of the schedule most closely identifying the part or system 
of the body involved and using "99" as the last 2 digits 
for all unlisted conditions.  38 C.F.R. § 4.27.  A note to DC 
5024 provides that this disease is to be rated on limitation 
of motion of the affected parts, as arthritis, degenerative.  

Degenerative arthritis is rated in accordance with DC 5003, 
which provides that degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (DC 5200 etc.).  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as follows: (1) with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations, a 
20 percent rating is warranted; (2) with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, a 10 percent rating is warranted.  A note to 
that code provides that the 20 and 10 percent ratings based 
upon X-ray findings noted above will not be utilized in 
rating conditions listed under DC's 5013 to 5024, inclusive.

No limitation of motion has been shown by the most recent VA 
examinations reports.  However, the examiner found tenderness 
of the tendon on objective examination, and there was some 
anatomic deformity, a bony lump near the tibial tubercule.  
The Board finds the veteran's current left knee disability, 
considering the complaints of pain, warrants a compensable 
evaluation.  38 C.F.R. §§ 4.40. 4.45, 4.71a, 5099-5024-5003; 
DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  

However, as there is no limitation of motion or other 
symptoms of left knee disability, an evaluation in excess of 
10 percent is not warranted.  Moreover, as there is no 
medical or lay evidence that the veteran's left knee 
symptomatology has varied in severity during the initial 
evaluation period, a staged rating in excess of 10 percent is 
not warranted for any portion of the initial evaluation 
period.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as there is no evidence to 
support an evaluation in excess of 10 percent at any time 
during the initial rating period, the preponderance of the 
evidence is against an evaluation in excess of 10 percent.  
The provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not for application.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

In reaching this decision the Board also considered the issue 
of whether the veteran's service connected disability, 
standing alone, presented an exceptional or unusual 
disability picture, as to render impractical the application 
of the regular schedular standards, such that referral to the 
appropriate officials for consideration of an extraschedular 
evaluation is warranted.  See 38 C.F.R. § 3.321(b)(1); 
Fleshman v. Brown, 9 Vet. App. 406, 412 (1996); Bagwell v. 
Brown, 9 Vet. App. 337, 338-339 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94 (1996); Shipwash, 8 Vet. App. at 227.  
Significantly, however, no evidence whatsoever has been 
presented showing factors such as a marked interference with 
employment or frequent periods of hospitalization, due solely 
to the service connected disability, as to render impractical 
the application of the regular schedular standards.  
Accordingly, the Board concludes that referral to the 
appropriate officials for consideration of an extraschedular 
evaluation in excess of 10 percent under 38 C.F.R. 
§ 3.321(b)(1) is not warranted.

The Board also notes the veteran's contention that his VA 
examination was inadequate, and that his knee was not 
examined correctly.  The Board notes, however, that no 
evidence has been submitted which indicates the veteran is a 
trained health care provider, or has any particular medical 
expertise.  He has also submitted no medical evidence from 
any trained health care provider which either conflicts with 
the findings of the VA examination reports or indicates the 
veteran's right knee was improperly evaluated.


ORDER

Service connection for residuals of a right knee strain is 
denied.

A ten percent (compensable) initial rating for service-
connected left knee patellar tendonitis, is granted.


REMAND

As noted above, the veteran's claim for status post right 
shoulder reconstruction is well grounded, as the veteran was 
awarded service connection for a disability and subsequently 
appealed the initial assignment of a rating for that 
disability, since such a claim continues to be well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  See Shipwash, supra.  Having 
submitted a well grounded claim, the VA has a duty to assist 
the veteran in its development.  See 38 U.S.C.A. § 5107(b).  
This duty has not yet been fully met, and this case, 
therefore, is not ready for appellate disposition for the 
reasons that follow.

The veteran's service medical records contain a February 1995 
X-ray report which revealed no fracture or bone abnormality 
of the right scapula.  An April 1995 surgical report, with a 
preoperative diagnosis of right shoulder recurrent anterior 
instability, indicates that an examination under anesthesia, 
a diagnostic arthroscopy, and an anterior inferior capsular 
shift (to remove the anterior inferior laxity in the 
capsule), were performed.  The postoperative diagnosis was 
right shoulder recurrent anterior subluxation.  The remainder 
of the service medical records generally indicate the 
veteran's physical rehabilitation, with assessments of 
"doing well."  As noted above, the veteran elected not to 
take a medical examination on separation.

During a December 1996 VA orthopedic examination, the 
examiner indicated that range of motion was reduced.  The 
diagnosis was status post surgical repair of the left 
shoulder with range of motion as above.  During an April 1998 
VA orthopedic examination the veteran reported his right 
shoulder hurt "all the time," and the veteran complained of 
pain on palpation.  Power was found to be satisfactory 
against resistance.  Range of motion was found to be 
abduction of 0 to 170 degrees, forward flexion was 0 to 95 
degrees with complaint of pain, external rotation was 0 to 90 
degrees with complaint of pain, and internal rotation was 0 
to 70 degrees with complaint of pain.  Grip strength was 
found to be poor.  The examiner indicated that X-rays of the 
right shoulder were normal.  The diagnosis was status post 
surgery, right shoulder, with limitation of motion and loss 
of power, but no evidence of arthritis.

The RO has rated the veteran's status post right shoulder 
reconstruction by analogy under 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5299-5203, which rates impairment of the clavicle 
and scapula, as 10 percent disabling.  Normal range of motion 
of the shoulder, as shown by 38 C.F.R. § 4.71, Plate I, is 0 
to 180 degrees abduction (90 degrees being parallel to the 
ground), 0 to 180 degrees flexion (90 degrees being parallel 
to the ground), 0 to 90 degrees external rotation (0 degrees 
being parallel to the ground), and 0 to 90 degrees internal 
rotation (0 degrees being parallel to the ground).  The 
results of the December 1996 and April 1998 VA examinations, 
however, differ so dramatically as to forward flexion, that 
it is conceivable that the April 1998 examiner used different 
range of motion criteria for his examination than did the 
December 1996 examiner.  This is further evidenced by the 
rating and diagnostic code assigned by the RO.  In that 
regard, DC 5201, which rates limitation of motion of the arm, 
provides that limitation of the arm to shoulder level is 
required for the minimum (20 percent) rating under that code, 
for the major shoulder.  As noted above, the RO has assigned 
a 10 percent rating under DC 5203, rather than 20 percent 
under DC 5201, which would seem to be the correct assignment 
if the April 1998 range of motion results were literally 
interpreted.

The December 1996 examination also does not address whether 
pain was evidenced during the range of motion testing, 
pursuant to DeLuca, supra, and the April 1998 examination 
does not adequately address at what point pain limits the 
range of motion, nor what effect, if any, pain has on 
functional loss, including on use or due to flare-ups, or 
fatigability or incoordination restricting use, due to the 
current right shoulder condition.  Thus, this issue must be 
remanded for a VA orthopedic examination to clarify and 
supply these findings.  Where the record does not adequately 
reveal the current state of the claimant's disability, a VA 
examination must be conducted.  See Schafrath, 1 Vet. App. at 
595.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to fulfill its duty 
to assist, it is the opinion of the Board that further 
development in this case is warranted.  Accordingly, this 
case is REMANDED to the RO for the following action:

1. The RO should contact the veteran 
and have him identify (names, 
addresses and dates) any sources of 
VA or non-VA treatment or 
examination for his service-
connected right shoulder disability 
since his discharge from service in 
November 1996.  The RO should then 
secure copies of all identified 
records and associate them with the 
claims folder.  38 C.F.R. § 3.159.

2.  After completion of the above, 
and even if no records are obtained, 
the veteran should be afforded a VA 
orthopedic examination for the 
purpose of determining the current 
severity of his service-connected 
right shoulder disability.  The 
claims file, or a copy of the 
pertinent portions thereof, and a 
copy of this remand should be 
provided to the examiner in 
conjunction with this examination.  
All indicated studies should be 
performed.  These tests should 
include complete range of motion 
studies of the right shoulder, and 
the examiner is requested to discuss 
those findings as compared with the 
normal ranges of motion as shown in 
38 C.F.R. § 4.71, Plate I, or to 
specify the normal reference range 
for each motion measured.  The 
examiner is also requested to 
discuss the differences between the 
December 1996 and April 1998 range 
of motion findings as to forward 
flexion.

The orthopedic examiner is also 
requested to determine whether the 
right shoulder disability exhibits 
weakened movement, excess 
fatigability, or incoordination, 
and, if feasible, to express these 
determinations in terms of the 
degree of additional range of motion 
loss or favorable or unfavorable 
ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  In that regard the 
examiner is requested to 
specifically indicate whether the 
veteran can lift his arm to shoulder 
level, to midway between his side 
and shoulder level, or to 25 degrees 
from his side, and what effect pain 
has, if any, in those ranges of 
motion.  The examiner is also 
requested to express an opinion as 
to whether pain could significantly 
limit functional ability during 
flare-ups.  This determination 
should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to pain on use or during flare-
ups.

3.  After completion of the above 
development, the RO should review 
the report of examination obtained 
pursuant to the instructions in 
paragraph 2, above, and ensure that 
all requested development has been 
completed.  If the report is 
deficient in any manner, or 
otherwise does comply with the 
requirements of this remand, it 
should be returned for correction.

4.  Thereafter, the RO should 
readjudicate the veteran's claim for 
a rating in excess of 10 percent for 
status post right shoulder 
reconstruction, consistent with all 
pertinent laws, regulations, and 
caselaw, including Fenderson, supra, 
and DeLuca, supra.  If the 
determination remains adverse to the 
veteran, he and his representative 
should be furnished a supplemental 
statement of the case in accordance 
with 38 U.S.C.A. § 7105 (West 1991).

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if applicable, or if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.

The purpose of the REMAND is to further develop the record 
and to comply with the duty to assist.  No action is required 
of the veteran until he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals

 

